 



EXHIBIT 10.25

November 22, 2004

Pete Krainik
DoubleClick Inc.
111 Eighth Avenue
New York, NY 10011

Dear Pete:

          This letter agreement will confirm our understandings and obligations
in connection with your separation from DoubleClick Inc. As used in this letter
agreement, “DoubleClick” is defined to include, as appropriate, DoubleClick
Inc., any directly or indirectly held subsidiary, any affiliated entity, and any
successor to any of the foregoing.

          Resignation. You hereby resign, effective January 1, 2005, from your
position as DoubleClick’s Chief Marketing Officer and from any other currently
held positions with DoubleClick. This letter agreement confirms that, as of
January 1, 2005, you are no longer an “executive officer” of DoubleClick (as
that term is defined in Rule 3b-7 under the Securities Exchange Act of 1934) and
that you no longer perform a “policy-making function” (as that term is used in
Rule 16a-1 under the Securities Exchange Act of 1934). From today through and
including the earlier of July 1, 2005, or the date upon which you begin new
full-time employment, which date will be the effective date of your termination
(the “Termination Date”), you will continue to be employed by DoubleClick.
During the period from today through and including January 1, 2005, you will
assist in those special projects as may be designated by DoubleClick’s Chief
Executive Officer or President and reasonably acceptable to you. DoubleClick
acknowledges that you will be able to serve in your new capacity without being
present in DoubleClick’s offices on a daily basis. During the period from
January 2, 2005 through the Termination Date, you will be on a leave of absence
with pay (the “Leave Period”). During the Leave Period, you will perform no work
for DoubleClick, will have no DoubleClick authority, and agree not to bind or
attempt to bind DoubleClick as its agent in any way.

          Separation Pay. In consideration for your agreeing to the terms of
this agreement, you (or, in the event of your death, your estate) will receive:
(a) your regular salary at your current base rate of pay for the period from
today through and including the Termination Date payable in the ordinary course
of business, provided that in the event that the Termination Date occurs prior
to July 1, 2005, the then

 



--------------------------------------------------------------------------------



 



remaining unpaid balance shall be paid to you in a lump sum within thirty
(30) days of the Termination Date rather than through salary continuation; and
(b) a lump-sum payment of $93,600 in payment of your 2004 bonus, payable upon
the earlier of (i) thirty (30) days after the Termination Date or (ii) at the
same time such bonus payments are paid to employees in the ordinary course of
business ((a) and (b) together the “Separation Pay”). All payments will be less
customary deductions and withholdings.

          You agree to notify me in writing upon your acceptance of full-time
employment with any other employer.

          Stock Sales. You acknowledge that you are familiar with the trading
and reporting requirements applicable to a former Section 16 reporting officer,
and that it is your responsibility to ensure that all applicable filings are
made as required under the federal securities laws. DoubleClick will assist you
with those filings through the Termination Date provided that you notify our
Legal Department not later than the day of the trade. Until February 15, 2005,
you agree to continue to abide by DoubleClick’s insider trading policies,
including all applicable blackout periods, for which purposes you shall remain a
“Listed Employee.”

          Stock Options. This agreement confirms that all stock options granted
to you by DoubleClick prior to the date of this letter will continue to vest
according to their respective terms through and including January 1, 2005.

          Release of Claims. You, on your own behalf and on behalf of any
spouse, heirs, legal representatives, successors-in-interest, and assigns,
waive, release, and discharge DoubleClick Inc., its present and former
subsidiaries, divisions, departments, affiliated entities, predecessors,
partners, joint venturers, directors, officers, shareholders, agents, employees,
successors, and assigns from any and all claims, rights, demands, debts,
obligations, damages or accountings of whatever nature which you may have, may
have had, or, in the future, may believe you had, against DoubleClick occurring
prior to the date of your signing this agreement, whether known or unknown,
asserted or unasserted, including but not limited to: (a) all claims and
liability for any acts that violated or may have violated your rights under any
contract, tort, or other common law, any federal, state, or local fair
employment practices or civil rights law or regulation, any employee relations
statute, executive order, law, regulation, or ordinance, any workers
compensation law, or any other duty or obligation of any kind, including but not
limited to rights created by 42 U.S.C. § 1981, Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), the
Americans with Disabilities Act (“ADA”), the Family and Medical Leave Act
(“FMLA”), the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, and all other
federal, state, and local laws prohibiting employment discrimination of whatever
kind or nature; (b) all liability for any claims whatsoever which were or may
have been alleged against or imputed to DoubleClick by you or anyone acting on
your behalf; (c) all rights to or claims for wages, commissions, monetary or
equitable relief, or

 



--------------------------------------------------------------------------------



 



compensatory, punitive, or liquidated damages, or reemployment or reinstatement
in any position; and (d) all rights to or claims for attorneys’ fees, costs, or
disbursements.

          On or promptly following the Termination Date, you hereby agree to
execute a separate release in the form attached hereto as Exhibit A. You
acknowledge and agree that DoubleClick’s obligation to pay any Separation Pay to
you hereunder (other than salary continuation) is expressly contingent upon your
execution of the release attached as Exhibit A.

          Nothing herein, or in the release attached as Exhibit A shall be
interpreted to release either party from the obligations set forth in this
Agreement.

          Confidentiality. You shall keep the terms and conditions of this
agreement strictly confidential other than as required by law. You shall not
disclose the terms of this agreement, except to your tax, finance, or legal
advisors, or to your immediate family members, or to potential new employers,
each of whom will also have an obligation of confidentiality.

          You further recognize and reaffirm that the Employee Covenant of
Confidentiality and the Employee Proprietary Information and Inventions
Agreement you signed pursuant to your employment with DoubleClick continue in
full force and effect. You agree that you will never disclose DoubleClick trade
secret or proprietary information, including but not limited to information in
its databases, technical or scientific information relating to current or future
products, services, or research, business or marketing plans or projections,
earnings and other financial data, personnel information, including executive
and organizational changes, software, computer systems, and programs, and
policies and procedures of DoubleClick.

     Return of Company Property. By signing below, you agree that you will
return to DoubleClick, on or before January 1, 2005, any documents (including
electronic documents, disks, and files) that you received and/or created as part
of your employment with DoubleClick and that remain in your possession, custody,
or control, and you further agree that you will not, to the best of your
knowledge and belief, have retained (yourself or through an agent) any copies
thereof. You further agree that you will, on or before January 1, 2005, return
all tangible company property that remains in your possession, custody, or
control, including but not limited to company-sponsored credit cards and/or
calling cards, cellular telephones, computer equipment, keys, badges, and any
other company property; notwithstanding the forgoing, however, you may retain
your Company laptop until February 1, 2005 at which time it must be returned to
the Company. The Company will continue your email and voicemail access until
February 1, 2005. You agree and understand that your material compliance with
the requirements of this paragraph is an express condition to your entitlement
to the Separation Pay set forth above. You agree that DoubleClick may, at its
discretion, examine all documents and other materials that you have designated
as personal, prior to their removal from the company premises.

 



--------------------------------------------------------------------------------



 



          Non-Solicitation. You agree that for the duration of your employment
with DoubleClick and for a period of one year from your Termination Date, you
may not solicit any DoubleClick employee on behalf of another employer or
encourage any DoubleClick employee to leave the company. Similarly, you agree
that for the same period of continued employment and one-year period from the
Termination Date, you may not solicit any DoubleClick account, on your behalf or
on behalf of any other individual or entity, for any purpose or in any manner
competitive with the current businesses of DoubleClick.

          Non-Competition. You agree that for the duration of your employment
with DoubleClick and for a period of one year following the Termination Date,
you may not, as an employee, agent, consultant, advisor, independent contractor,
partner, officer, director, stockholder, owner, co-venturer, principal,
investor, lender, or guarantor, of any corporation, partnership, or other
entity, directly or indirectly: (a) engage in any business competitive with the
current businesses of DoubleClick (“DoubleClick Competitive Business);
(b) render services to any DoubleClick Competitive Business; (c) authorize your
name to be used in connection with a DoubleClick Competitive Business; or
(d) acquire any debt, equity, or other ownership interest in any person or
entity engaged, to your knowledge, in a DoubleClick Competitive Business, except
that you may own, in the aggregate, not more than one percent (1%) of the
outstanding equity of any publicly traded entity that is engaged in a
DoubleClick Competitive Business as a material part of such entity’s business.
You hereby acknowledge that the scope of this non-competition obligation is fair
and reasonable, and is given in consideration of the other benefits set forth in
this agreement.

          Non-Disparagement. DoubleClick agrees not to disparage your
professional or personal reputation. Similarly, you agree not to disparage
DoubleClick or the professional or personal reputation of any present or former
DoubleClick employee or representative. DoubleClick will consult with you
regarding the dissemination of an internal statement in connection with your
departure.

          Duty to Cooperate. You agree to cooperate with DoubleClick in
providing truthful testimony or information with respect to all inquiries or
investigations, claims and litigation pertaining to DoubleClick. DoubleClick
agrees to reimburse you for reasonable out-of-pocket expenses which are approved
by DoubleClick in advance in connection with its request for your cooperation.

          Indemnification. DoubleClick hereby confirms that, with respect to any
matter in which (i) you are named as a defendant or (ii) your actions as an
officer or employee of DoubleClick are at issue, you will remain entitled to all
indemnification and related protections currently extended to DoubleClick’s
officers under its certificate of incorporation and bylaws. However, DoubleClick
will not (except to the extent otherwise currently provided in DoubleClick’s
certificate of incorporation or bylaws) be obligated to indemnify or defend you
in any instance in which DoubleClick, in its

 



--------------------------------------------------------------------------------



 



reasonable discretion exercised in good faith, believes that you have been
involved in an act of fraud, gross negligence, or willful misconduct.

          Benefits. You are entitled to the following benefits: You will receive
any accrued but unused Paid Time Off days through January 1, 2005. You will
receive any entitlement under DoubleClick’s 401(k) plan in accordance with the
terms of the plan as applied to all covered employees. You will be refunded the
post-tax value of your cash balance from contributions, if any, to the Employee
Stock Purchase Plan. You will be reimbursed for any usual and ordinary business
expenses incurred in connection with your employment in accordance with
DoubleClick’s expense policy. You will be entitled to retain, and exercise, all
stock options vested on or before January 1, 2005 in accordance with the terms
expressed in the respective notices of grant of stock option. Your entitlement
to stock option vesting and change of control benefits under DoubleClick’s Stock
Option Plan shall cease completely as of that date.

          Your benefits and coverage under the medical insurance arrangements to
which you are subject as of the date of this agreement will continue, under the
current terms and conditions, through the last day of the month in which the
Termination Date falls, on which date such benefits and coverage will cease and
you will be eligible to continue such benefits and coverage at your expense
pursuant to the federal law known as COBRA. You will be receiving more detailed
information concerning your option to continue your health coverage under
separate cover. Other than the foregoing benefits and the Separation Pay set
forth above, you will not be entitled to any form of payment or benefit.

          The Company agrees to not contest your application for unemployment
insurance benefits.

          Entire Agreement/Choice of Law/Severability. This agreement contains
the entire agreement between the parties and shall be governed by the laws of
the State of New York without giving effect to its principles of conflicts of
law. You hereby agree that you are subject to the jurisdiction of the courts of
the State of New York. This agreement may not be changed orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

          Should any provision of this agreement be declared or be determined by
any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms, or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be part of
this agreement.

          Remedy for Breach of Promises. If you commence, continue, join in, or
in any other manner attempt to assert any claim released in this agreement, or
otherwise breach any promises made in this agreement, DoubleClick shall have a
right to the return of all amounts and benefits paid hereunder, and to cease
furnishing to you

 



--------------------------------------------------------------------------------



 



any further salary, vesting of stock options, and medical insurance coverage
described in this agreement. DoubleClick’s rights under this paragraph are
without prejudice to its other rights, including the continued effect of your
release and waiver of any and all claims against DoubleClick and the right of
DoubleClick to seek preliminary and permanent injunctive relief in court to
preclude any irreparable harm arising out of a violation or threatened violation
of this Agreement, and to seek an award of compensatory and/or exemplary damages
arising from any breaches of this agreement.

          Acknowledgment. You acknowledge by signing this agreement that you
have read it in its entirety, understand all of its terms and conditions, and
knowingly and voluntarily assent to those terms and conditions. Any alterations
to this agreement shall not affect its terms; your signature shall be deemed an
acceptance of its terms without modification. You further acknowledge that you
have been advised of your right to consult with counsel in connection with this
agreement.

          You have 21 days from your receipt of this agreement to consider it (a
period which you may waive) before signing it and returning it to me. In
addition, if you sign this agreement, you have seven days after signing it to
revoke your release and waiver of claims under ADEA by notifying me, in writing.
You understand that, in the event you revoke your release of claims under ADEA,
DoubleClick will be relieved of its obligation to provide you the Separation
Pay. Therefore, the promise to provide to you the Separation Pay will take
effect eight days after you return this signed agreement (assuming you do not
revoke your release of ADEA claims).

          To signify your acceptance of these terms, please sign and date this
agreement in the space provided and return the original to me within 21 days.

 



--------------------------------------------------------------------------------



 



          We wish you the best of success in your future endeavors.

            Very truly yours,

DoubleClick Inc.
      By:   /s/ Melanie Hughes         Melanie Hughes        SVP, Global Human
Resources   

          AGREED TO AND ACCEPTED:
    /s/Peter Krainik     Pete Krainik          November 22, 2004
Date
   

 